Order filed June 29, 2021.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00134-CV
                                    ____________

                         CAROLINE N. OGU, Appellant

                                          V.

                     SOLOMON ERIC BOWENS, Appellee


                On Appeal from the County Court at Law No. 6
                          Fort Bend County, Texas
                   Trial Court Cause No. 20-CCV-067418

                                      ORDER

      On April 19, 2021, appellant filed a brief that is not in compliance with the
Texas Rules of Appellate Procedure. The brief fails generally to comply with the
rules by: (1) failing to comply with Texas Rule of Appellate Procedure 9.9(a)(1);
(2) failing to contain a table of contents that accurately references the pages of the
brief and indicates the subject matter of each issue or point or group of issues or
points; (3) failing to contain an index of authorities arranged alphabetically and
indicating the pages of the brief where the authorities are cited; (4) failing to state
concisely all issues presented for review, (5) failing to contain a succinct, clear, and
accurate statement of the arguments made in the body of the brief (6) failing to
support its statement of facts with references to the record on appeal; and (7) failing
to contain a clear and concise argument for the contentions made with appropriate
citations to authorities and to the record. See Tex. R. App. P. 9.9(a)(1); 38.1(b), (c),
(f), (g), (h), and (i).

       Accordingly, we order appellant’s brief STRICKEN. Appellant is ordered to file
a brief that complies with the Texas Rules of Appellate Procedure within ten (10) days
of the date of this order. See Tex. R. App. P. 38.1.

       If appellant files another brief that does not comply with Rule 38, the court
may strike the brief, prohibit appellant from filing another, and proceed as if
appellant had failed to file a brief. See Tex. R. App. P. 38.9(a). Pursuant to Texas
Rule of Appellate Procedure 38.8(a), if an appellant has failed to timely file a brief,
we may dismiss the appeal for want of prosecution. If appellant fails to timely file a
brief in accordance with Rule 38, the appeal will be dismissed for want of
prosecution. See Tex. R. App. P. 38.8(a)(1).



                                                 PER CURIAM


Panel consists of Justices Wise, Zimmerer, and Poissant.